Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43         Desc
                            Main Document    Page 1 of 31



  1 Ronald Richards (CA Bar No. 176246)
      ron@ronaldrichards.com
  2 Morani Stelmach (CA Bar No. 296670)
      morani@ronadlrichards.com
  3 Law Offices of Ronald Richards & Associates, APC
    P.O. Box 11480
  4 Beverly Hills, California 90213
    Telephone: 310.556.1001
  5 Facsimile: 310.277.3325

  6 Special Litigation Counsel for Elissa D. Miller, Chapter 7 Trustee

  7

  8
                                UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                      LOS ANGELES DIVISION
 11
      In re                                        Case No. 2:20-bk-21022-BR
 12
      GIRARDI KEESE,                               Chapter 7
 13
                   Debtor.
 14
                                                   Adv. Proc. No. 2:21-ap_______-BR
 15 ELISSA D. MILLER, Chapter 7 Trustee,
                                                   TRUSTEE’S COMPLAINT FOR:
 16                Plaintiff,
                                                   1) DECLARATORY RELIEF; 2)
 17 v.                                             TURNOVER OF PROPERTY OF THE
                                                   ESTATE PURSUANT TO 11 U.S.C. §
 18 ERIKA N. GIRARDI, an individual; EJ            542; (3) AVOIDANCE AND RECOVERY
    GLOBAL, LLC, a limited liability company;      OF FRAUDULENT TRANSFER; (4)
 19 and PRETTY MESS, INC., a corporation,          CONVERSION; (5) CONSTRUCTIVE
                                                   TRUST; (6) ACCOUNT STATED; (7)
 20               Defendants                       OPEN BOOK ACCOUNT; (8) MONEY
                                                   HAD AND RECEIVED; (9) UNJUST
 21                                                ENRICHMENT; AND (10) ACCOUNTING
 22
                                                   Date:     TBD
 23                                                Time:     TBD
                                                   Place.: Courtroom 1668
 24                                                United States Bankruptcy Court
                                                   255 East Temple Street
 25                                                Los Angeles, CA 90012

 26
 27 ///

 28 ///


                                                  1                      TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43            Desc
                            Main Document    Page 2 of 31



  1         For her Complaint for (1) Declaratory Relief; (2) Turnover of Property of the Estate

  2 Pursuant to 11 U.S.C. § 542; (3) Avoidance and Recovery of Fraudulent Transfer; (4)

  3 Conversion; (5) Constructive Trust; (6) Account Stated; (7) Open Book Account; Stated

  4 and (8) Money Had and Received; (9) Unjust Enrichment; and (10) Accounting (the

  5 “Complaint”), plaintiff Elissa D. Miller, the duly appointed, qualified and acting Chapter 7

  6 Trustee (the “Trustee” or “Plaintiff”) for the bankruptcy estate of debtor Girardi Keese (the

  7 “Estate”), alleges as follows:

  8              STATEMENT OF JURISDICTION, PARTIES AND PROCEEDINGS
  9         1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§

 10 157(b)(1) and 1334(a), as this is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (E),

 11 (H) and (O). Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a),

 12 in that the instant proceeding is related to a case under title 11 of the United States Code

 13 which is still pending.

 14         2.     Plaintiff Elissa D. Miller is the duly appointed, qualified and acting Chapter 7

 15 Trustee of the bankruptcy estate (the “Estate”) created in the instant Chapter 7

 16 bankruptcy case pending in the Los Angeles Division of the United States Bankruptcy

 17 Court for the Central District of California which is styled In re Girardi Keese, bearing

 18 Case No. 2:20-bk-21022-BR (the “Bankruptcy Case”).

 19         3.     Girardi Keese (the “Debtor”) is the debtor in the Bankruptcy Case and this

 20 case was initiated by the filing an involuntary petition for relief under Chapter 7 of Title 11

 21 of the United States Code on December 18, 2020 (the “Petition Date”).               The Court

 22 entered the Order for Relief on the involuntary petition on January 13, 2021.

 23         4.     Plaintiff is informed and believes, and on that basis alleges thereon, that at

 24 all times mentioned herein, defendant Erika N. Girardi (“Erika”) is an individual that

 25 resides and/or has conducted business within the jurisdiction of this Court and is the wife

 26 of Thomas Girardi, owner and controlling member of the Debtor.
 27         5.     Plaintiff is informed and believes, and on that basis alleges thereon, that at

 28 all times mentioned herein, defendant EJ Global, LLC (“EJG”) is a California limited


                                                    2                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43            Desc
                            Main Document    Page 3 of 31



  1 liability company conducting business within the jurisdiction of this Court and is owned

  2 and controlled by defendant Erika.

  3         6.      Plaintiff is informed and believes, and on that basis alleges thereon, that at

  4 all times mentioned herein, defendant Pretty Mess, Inc. (“PMI”) is a California corporation

  5 conducting business within the jurisdiction of this Court and is owned and controlled by

  6 defendant Erika.

  7         7.      Plaintiff is informed and believes, and on that basis alleges thereon, that at

  8 all times mentioned herein, defendants EJG and PMI is the alter ego of each other and of

  9 defendant Erika, in that each of them has maintained such a unity of interest and

 10 ownership that the separate personalities of the entities and the individual defendant no

 11 longer exist.

 12         8.      Defendants Erika, EJG and PMI are collectively referred herein as the

 13 “Defendants”).

 14                             GENERAL FACTUAL ALLEGATIONS
 15         9.      Plaintiff is informed and believes and, on that basis alleges thereon, that in

 16 or around August 2012, the Court entered an Order approving a settlement agreement in

 17 the Marston v. Marston state court action, San Bernardino Superior Court Case Number

 18 CIVRS 910950 (the “Court Approved Settlement Agreement”). A true and correct copy of

 19 the Court Approved Settlement Agreement is attached hereto, marked as Exhibit “A” and

 20 incorporated herein by this reference.

 21         10.     Plaintiff is informed and believes and, on that basis alleges thereon, that the

 22 Debtor diverted and transferred its right to receive attorneys’ fees from the Court

 23 Approved Settlement Agreement in the form of an ongoing stream of payments from the

 24 State of California Lottery to the Defendants (the “Lottery Payments”).

 25         11.     Plaintiff is informed and believes and, on that basis alleges thereon, that the

 26 Defendants received more than $242,658 in payments from the State of California Lottery
 27 from 2012 to 2021. The Defendants are scheduled to still receive $78,000 in payments

 28 from the State of California Lottery in years 2022 through 2025.


                                                    3                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR       Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43          Desc
                             Main Document    Page 4 of 31



  1         12.    Plaintiff intercepted and is currently holding funds in the amount of

  2 $19,760.00 which represents the Lottery Payments for the year 2021, which funds the

  3 Plaintiff is currently holding in trust pursuant to an agreement with defendant Erika

  4 pending resolution of this dispute and further order of the Court. A true and correct copy

  5 of the letter agreement regarding 2021 Lottery Payments is attached hereto, marked as

  6 Exhibit “B” and incorporated herein by this reference.

  7         13.    Plaintiff is informed and believes and, on that basis alleges thereon, that

  8 Lottery Payments belong to the Girardi Keese bankruptcy estate and that none of the

  9 Lottery Payments made to the Defendants have been repaid to the Debtor and remain

 10 outstanding.     A true and correct copy of the demand letter regarding the Lottery

 11 Payments is attached hereto, marked as Exhibit “C” and incorporated herein by this

 12 reference.

 13         14.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

 14 Defendants received jewelry and other luxury items purchased using the Debtor’s funds

 15 (the “Luxury Items”).

 16         15.    Plaintiff is informed and believes and, on that basis alleges thereon, that
 17 diverting and/or transferring of the Lottery Payments and the Luxury Items to the

 18 Defendants are collectively referred herein as the “Transfers.”

 19         16.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

 20 Debtor and the Defendants conspired to conceal the Transfers and keep these assets

 21 away the Debtor’s creditors. Plaintiff is further informed and believes and, on that basis

 22 alleges thereon, that due to the concealment of the Transfers, the Trustee only recently

 23 discovered the Transfers and therefore any applicable deadlines and statute of limitations

 24 are tolled.

 25         17.    Plaintiff is informed and believes and, on that basis alleges thereon, that
 26 additionally, based on the Debtor’s records and tax returns, the Debtor is owed in excess
 27 of $25,000,000 in receivables from the Defendants (the “Receivables”).

 28         18.    Plaintiff is informed and believes and, on that basis alleges thereon, that


                                                   4                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43           Desc
                            Main Document    Page 5 of 31



  1 none of the Receivables owed by the Defendants to the Debtor have been repaid to the

  2 Debtor and remain outstanding.

  3         19.    Plaintiff is informed and believes and, on that basis alleges thereon, that

  4 defendant Erika has used her glamor and notoriety to continue to aid and abet in sham

  5 transactions that have occurred with respect to large transfers of assets from the Debtor

  6 to the Defendants.

  7                                     FIRST CLAIM FOR RELIEF
  8                                         (Declaratory Relief)
  9         20.    Plaintiff realleges each and every allegation contained in paragraphs 1

 10 through 19 of this Complaint and, by this reference, incorporates said allegations as

 11 though set forth fully herein.

 12         21.    An actual controversy exists between the Plaintiff and the Defendants
 13 concerning their respective rights and duties in that the Trustee contends that the

 14 Defendants currently have no ownership interest in the Lottery Payments and the Luxury

 15 Items and that the Lottery Payments and the Luxury Items are property of the Estate.

 16 Whereas, the Defendants may dispute the Trustee’s contention and may assert an

 17 ownership interest in the Lottery Payments and the Luxury Items.

 18         22.    Plaintiff desires a judicial determination of her rights and duties and a
 19 declaration that the Defendants have no ownership interest in the Lottery Payments and

 20 the Luxury Items and that the Lottery Payments and the Luxury Payments are property of

 21 the Estate.

 22                                  SECOND CLAIM FOR RELIEF
 23               (Turnover Of Property Of The Estate Pursuant To 11 U.S.C. § 542(a))
 24         23.    Plaintiff realleges each and every allegation contained in paragraphs 1

 25 through 22 of this Complaint and, by this reference, incorporates said allegations as

 26 though set forth fully herein.
 27         24.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

 28 Lottery Payments, the Luxury Items and the Receivables are all property of the Estate


                                                   5                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43           Desc
                            Main Document    Page 6 of 31



  1 pursuant to, among other things, 11 U.S.C. § 541.

  2         25.    Plaintiff is informed and believes and, on that basis alleges thereon that the

  3 Defendants are in possession, custody or control, during this bankruptcy case, of

  4 property that the Trustee may use, sell or lease under 11 U.S.C. § 363 and such property

  5 is not of inconsequential value or benefit to the Estate.

  6                                  THIRD CLAIM FOR RELIEF
  7           (Turnover Of Property Of The Estate Pursuant To 11 U.S.C. § 542(b))
  8         26.    Plaintiff realleges each and every allegation contained in paragraphs 1

  9 through 25 of this Complaint and, by this reference, incorporates said allegations as

 10 though set forth fully herein.

 11         27.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

 12 Lottery Payments, the Luxury Items and the Receivables are all property of the Estate

 13 pursuant to, among other things, 11 U.S.C. § 541.

 14         28.    Plaintiff is informed and believes that the Defendants owe a debt that is

 15 property of the Estate and that is matured, payable on demand, or payable on order and

 16 such debt may not be offset under 11 U.S.C. § 553 against a claim against the Debtor.

 17                                  FOURTH CLAIM FOR RELIEF
 18           (Avoidance Of Fraudulent Transfer, Actual Intent, Pursuant To [11
 19               U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(1))
 20         29.    Plaintiff realleges each and every allegation contained in paragraphs 1

 21 through 28 of this Complaint and, by this reference, incorporates the allegations as

 22 though set forth fully herein.

 23         30.    Plaintiff is informed and believes and, based thereon, alleges that the

 24 Transfers were made with the actual intent to hinder, delay or defraud the Debtor’s

 25 creditors.

 26         31.    By reason of the foregoing, the Transfers are avoidable pursuant to 11
 27 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(1).

 28


                                                   6                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR         Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                               Main Document    Page 7 of 31



  1                                   FIFTH CLAIM FOR RELIEF
  2          (Avoidance Of Fraudulent Transfer, Constructive Intent, Pursuant To
  3                11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.05)
  4         32.    Plaintiff realleges each and every allegation contained in paragraphs 1

  5 through 31 of this Complaint and, by reference, incorporates the allegations as though

  6 set forth fully herein.

  7         33.    Plaintiff is informed and believes and, based thereon, alleges that the

  8 Transfers were made for less than reasonably equivalent value at a time when the Debtor

  9 was insolvent or as a result of which the Debtor became insolvent.

 10         34.    By reason of the foregoing, the Transfers are avoidable pursuant to 11

 11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.05.

 12                                   SIXTH CLAIM FOR RELIEF
 13          (Avoidance Of Fraudulent Transfer, Constructive Intent, Pursuant To
 14            11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(A))
 15         35.    Plaintiff realleges each and every allegation contained in paragraphs 1

 16 through 34 of this Complaint and, by reference, incorporates the allegations as though

 17 set forth fully herein.

 18         36.    Plaintiff is informed and believes and, based thereon, alleges that the

 19 Transfers were made without the Debtor receiving reasonably equivalent value in

 20 exchange for the Transfers, and that at the time of the Transfers, the Debtor was

 21 engaged or was about to engage in a business or a transaction for which their remaining

 22 assets were unreasonably small in relation to the business or transaction.

 23         37.    By reason of the foregoing, the Transfers are avoidable pursuant to 11

 24 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(A).

 25                                 SEVENTH CLAIM FOR RELIEF
 26          (Avoidance Of Fraudulent Transfer, Constructive Intent, Pursuant To
 27            11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(B))
 28         38.    Plaintiff realleges each and every allegation contained in paragraphs 1


                                                  7                      TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43          Desc
                            Main Document    Page 8 of 31



  1 through 37 of this Complaint and, by this reference, incorporates the allegations as

  2 though set forth fully herein.

  3         39.     Plaintiff is informed and believes, and based thereon, alleges that the

  4 Transfers were made without the Debtor receiving reasonably equivalent value in

  5 exchange for the Transfers, and that the Debtor intended to incur, or reasonably should

  6 have believed that the Debtor would incur, debts beyond the Debtor’s ability to pay as

  7 they became due.

  8         40.     By reason of the foregoing, the Transfers are avoidable pursuant to 11

  9 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(B).

 10                                  EIGHTH CLAIM FOR RELIEF
 11               (Recovery Of Avoided Transfer Pursuant To 11 U.S.C. § 550(a))
 12         41.     Plaintiff realleges each and every allegation contained in paragraphs 1

 13 through 40 of this Complaint and, by this reference, incorporates the allegations as

 14 though set forth fully herein.

 15         42.     By reason of the foregoing, Plaintiff is entitled to recover the Transfers or

 16 their value from the Defendants pursuant to 11 U.S.C. § 550(a).

 17                                  NINTH CLAIM FOR RELIEF
 18                                         (Conversion)
 19         43.     Plaintiff realleges each and every allegation contained in paragraphs 1

 20 through 42 of this Complaint and, by this reference, incorporates the allegations as

 21 though set forth fully herein.

 22         44.     The Lottery Payments, the Luxury Items and the Receivables are all

 23 property of the Estate and the Defendants have substantially, intentionally, actually and

 24 wrongfully interfered with the Plaintiff’s right of possession of the Lottery Payments, the

 25 Luxury Items and the Receivables.

 26         45.     The Defendants have refused to return the Lottery Payments, the Luxury
 27 Items and the Receivables despite Plaintiff’s demand for same and instead the

 28 Defendants have received and/or diverted the Lottery Payments, the Luxury Items and


                                                   8                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43         Desc
                            Main Document    Page 9 of 31



  1 Receivables to themselves for their own benefit.

  2         46.    Plaintiff is entitled to damages against the Defendants for conversion of the

  3 Lottery Payments, the Luxury Items and the Receivables in an amount to be proved at

  4 trial pursuant to Cal. Civ. Code § 3336.

  5                                  TENTH CLAIM FOR RELIEF
  6                                      (Constructive Trust)
  7         47.    Plaintiff realleges each and every allegation contained in paragraphs 1

  8 through 46 of this Complaint and, by this reference, incorporates said allegations as

  9 though set forth fully herein.

 10         48.    By virtue of the Defendants’ wrongful acts, the Defendants hold the

 11 wrongfully acquired funds and property of the Estate and proceeds acquired in exchange

 12 for the wrongfully acquired funds and property of the Estate as constructive trustees for

 13 the benefit of the Plaintiff and the Estate.

 14         49.    An award of punitive and exemplary damages against the Defendants is

 15 just and reasonable.

 16                               ELEVENTH CLAIM FOR RELIEF
 17                                       (Account Stated)
 18         50.    Plaintiff realleges each and every allegation contained in paragraphs 1

 19 through 46 of this Complaint and, by this reference, incorporates said allegations as

 20 though set forth fully herein.

 21         51.    Plaintiff is informed and believes and, on that basis alleges thereon, that

 22 within the last four (4) years an account was stated in writing between the Debtor and the

 23 Defendant wherein it was agreed that the Defendants were indebted to the Debtor for the

 24 the Receivables.      The Receivables owed to the Debtor by the Defendants remain

 25 outstanding in an amount in excess of $25,000,000 or in an amount to be proved at trial,

 26 plus interest at the maximum rate permitted by law.
 27

 28


                                                   9                      TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43        Desc
                           Main Document     Page 10 of 31



  1                                  TWELFTH CLAIM FOR RELIEF
  2                                     (Open Book Account)
  3         52.    Plaintiff realleges each and every allegation contained in paragraphs 1

  4 through 51 of this Complaint and, by this reference, incorporates said allegations as

  5 though set forth fully herein.

  6         53.    Plaintiff is informed and believes and, on that basis alleges thereon, that

  7 within the last four (4) years, the Defendants became indebted to the Debtor on an open

  8 book account for money due on account of the Receivables (an amount in excess of

  9 $25,000,000 or in an amount to be proved at trial) for monies provided to the Defendants

 10 and for which the Defendants agreed to pay.

 11         54.    No part of the Receivables have been paid although demand has been

 12 made and there is now due, owing, and unpaid from the Defendants to the Debtor a sum

 13 in excess of $25,000,000 or in an amount to be proved at trial, plus interest at the

 14 maximum rate permitted by law.

 15                             THIRTEENTH CLAIM FOR RELIEF
 16                                   (Money Had And Received)
 17         55.    Plaintiff realleges each and every allegation contained in paragraphs 1

 18 through 54 of this Complaint and, by this reference, incorporates said allegations as

 19 though set forth fully herein.

 20         56.    Plaintiff is informed and believes and, on that basis alleges thereon, that

 21 within the last four (4) years, the Defendants received the Receivables in an amount in

 22 excess of $25,000,000 or in an amount to be proved at trial from the Debtor that was

 23 intended for the use and benefit of the Debtor.

 24         57.    No part of the Receivables have been paid although demand has been

 25 made and there is now due, owing and unpaid from the Defendants to the Debtor an

 26 amount in excess of $25,000,000 or in an amount to be proved at trial, plus interest at the
 27 maximum rate permitted by law.

 28


                                                 10                      TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR     Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43       Desc
                          Main Document     Page 11 of 31



  1                             FOURTEENTH CLAIM FOR RELIEF
  2                                   (Unjust Enrichment)
  3         58.    Plaintiff realleges each and every allegation contained in paragraphs 1

  4 through 57 of this Complaint and, by this reference, incorporates said allegations as

  5 though set forth fully herein.

  6         59.    As a result of the wrongful acts of the Defendants alleged herein, the

  7 Defendants have been unjustly enriched at the expense of the Estate and its creditors.

  8 The Defendants have derived and continue to derive benefit from their wrongful acts.

  9         60.    The Defendants are under an obligation to pay the Plaintiff and the Estate

 10 all amounts by which the Defendants have been unjustly enriched in an amount

 11 according to proof.

 12                               FIFTEENTH CLAIM FOR RELIEF
 13                                          (Accounting)
 14         61.    Plaintiff realleges each and every allegation contained in paragraphs 1

 15 through 60 of this Complaint and, by this reference, incorporates said allegations as

 16 though set forth fully herein.

 17         62.    The Defendants are in possession of money and property including, but not

 18 limited to, the Lottery Payments, the Luxury Items and the Receivables, that rightfully

 19 belong to the Estate as were fraudulently obtained by the Defendants. The amount owed

 20 by the Defendants to the Estate cannot be easily ascertained without an accounting of

 21 the money and property received by the Defendants.

 22         WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:
 23         On the First Claim for Relief:
 24         1.     For a judgment that the Defendants have no ownership interest in the

 25 Lottery Payments and the Luxury Items and the Lottery Payments and the Luxury Items

 26 are property of the Estate;
 27         On the Second and Third Claims for Relief
 28         2.     For a judgment against the Defendants for turnover of the Lottery


                                                  11                   TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43          Desc
                           Main Document     Page 12 of 31



  1 Payments, the Luxury Items and the Receivables under 11 U.S.C. § 542(a) and/or

  2 542(b);

  3         On the Fourth, Fifth, Sixth and Seventh Claims for Relief:
  4         3.     For a judgment against the Defendants that the Transfers be avoided;

  5         On the Eighth Claim for Relief:
  6         4.     For a judgment against the Defendants that the Transfers, or their

  7 respective value, be recovered for the benefit of the estate pursuant to 11 U.S.C. § 550;

  8         On the Ninth Claim for Relief:
  9         5.     For a judgment against the Defendants for conversion of the Lottery

 10 Payments, the Luxury Items and the Receivables in an amount to be proved at trial

 11 pursuant to Cal. Civ. Code § 3336;

 12         On the Tenth Claim for Relief:
 13         6.     For a judgment against the Defendants declaring that the wrongfully

 14 acquired funds and property of the Estate and proceeds acquired in exchange for the

 15 wrongfully acquired funds and property of the Estate are held in trust for the benefit of the

 16 Plaintiff and the Estate;

 17         On the Eleventh, Twelfth and Thirteenth Claims for Relief:
 18         7.     For a judgment against the Defendants in the outstanding amount in excess

 19 of $25,000,000 or in an amount to be proved at trial, plus interest at the maximum rate

 20 permitted by law.

 21         On the Fourteenth Claim for Relief:
 22         8.     For a judgment against the Defendants ordering the Defendants to pay the

 23 Plaintiff and the Estate all amounts by which the Defendants have been unjustly enriched

 24 in an amount according to proof;

 25         On the Fifteenth Claim for Relief:
 26         9.     For a judgment against the Defendants ordering an accounting of all money
 27 and property received by the Defendants from the Debtor and for payment of the amount

 28 due from the Defendants as a result of the accounting;


                                                  12                      TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43         Desc
                           Main Document     Page 13 of 31



  1        On All Claims for Relief:
  2        10.   For an award of punitive and exemplary damages against the Defendants is

  3 just and reasonable;

  4        11.   For costs of suit incurred herein, including, without limitation, attorneys’

  5 fees; and

  6        12.   For such other and further relief as the Court deems just and proper.

  7

  8 DATED: June 25, 2021                  Respectfully submitted,

  9                                       LAW OFFICES OF RONALD RICHARDS &
                                          ASSOCIATES, APC
 10

 11

 12                                       By:          /s/ Ronald Richards
                                                Ronald Richards
 13                                             Attorneys for Elissa D. Miller, Chapter 7
 14                                             Trustee

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                                13                       TRUSTEE’S COMPLAINT
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 14 of 31




                             EXHIBIT A
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 15 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 16 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 17 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 18 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 19 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 20 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 21 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 22 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 23 of 31




                             EXHIBIT B
Case 2:20-bk-21022-BR                      Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43                                           Desc
                                           Main Document     Page 24 of 31




Evan C Borges
Direct Dial: (949) 383-2860
EBorges@GGTrialLaw com




June 28, 2021


VIA E-MAIL: ron@ronaldrichards.com

Ronald Richards
Special Counsel to Chapter 7 Trustee, Girardi Keese Estate
Law Offices of Ronald Richards & Associates, A.P.C.
P.O. Box 11480
Beverly Hills, CA 90213


            Re:         In re Girardi Keese; CACB Case No. 2:20-bk-21022-BR

Dear Ronald:

        This letter sets forth the agreement effective as of June 28, 2021 (the “Agreement”)
between Elissa D. Miller, in her capacity as chapter 7 trustee for bankruptcy debtor Girardi
Keese (“GK”) (the Trustee”) on the one hand, and party in interest Erika Girardi (“Ms. Girardi”)
on the other hand, regarding the proceeds of a certain check (the “Check”) dated June 9, 2021,
bearing check number                and received at the offices of GK from the State of California,
made payable to Erika N. Girardi, based on a gross amount of $26,000, from which the State of
California withheld federal taxes of $6,240.00, resulting in a net payment amount of $19,760.00
(the “Check Proceeds”).

       1.      Endorsement and Deposit of Check By Trustee in Trust Account. Ms. Girardi
consents to the Trustee endorsing the check with Ms. Girardi’s signature “for deposit only” and
depositing the check into the trust account of GK, over which the Trustee represents that she has
exclusive control. The Trustee further agrees to hold and segregate the Check Proceeds in the
GK trust account, subject to the terms of this Agreement.

        2.      Check Proceeds Retained in Trust Account. The Trustee and Ms. Girardi agree
that the Check Proceeds shall be held by the Trustee in the GK trust account and shall not be
released or distributed absent (a) a further written agreement signed by the Trustee and Ms.
Girardi, or (b) a binding and final court order.

        3.     Mutual Reservation of Rights. The Trustee and Ms. Girardi reserve all rights
and claims as to entitlement to the Check Proceeds and the subject matter of this Agreement.




       650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626 | Phone (949) 383-2800 | Fax (949) 383-2801 | www.GGTrialLaw.com
Case 2:20-bk-21022-BR        Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43              Desc
                             Main Document     Page 25 of 31



Ronald Richards
June 28, 2021
Page 2


       4.      Mutual Cooperation. The Trustee and Ms. Girardi agree to cooperate with one
another in exchanging information relevant to resolution of entitlement to the Check Proceeds
and the subject matter of this Agreement.

        5.      Miscellaneous. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. This Agreement may not be modified or amended
verbally, and only may be modified or by a writing signed by both of the parties hereto. This
Agreement may be signed in counterpart copies by pdf electronic signatures of the parties, which
shall be deemed original signatures, and which together shall constitute the fully executed
Agreement.

       By their signatures below, the Trustee and Ms. Girardi agree to this Agreement.

                                                  Very truly yours,




                                                  Evan C. Borges

IT IS SO AGREED.


By: __________________________________
      Elissa D. Miller, in her capacity as chapter 7 trustee
      for bankruptcy debtor Girardi Keese


By: ___________________________________
      Erika Girardi




ECB:CW
Case 2:20-bk-21022-BR        Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43              Desc
                             Main Document     Page 26 of 31



Ronald Richards
June 28, 2021
Page 2


       4.      Mutual Cooperation. The Trustee and Ms. Girardi agree to cooperate with one
another in exchanging information relevant to resolution of entitlement to the Check Proceeds
and the subject matter of this Agreement.

        5.      Miscellaneous. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. This Agreement may not be modified or amended
verbally, and only may be modified or by a writing signed by both of the parties hereto. This
Agreement may be signed in counterpart copies by pdf electronic signatures of the parties, which
shall be deemed original signatures, and which together shall constitute the fully executed
Agreement.

       By their signatures below, the Trustee and Ms. Girardi agree to this Agreement.

                                                  Very truly yours,




                                                  Evan C. Borges

IT IS SO AGREED.


By: __________________________________
      Elissa D. Miller, in her capacity as chapter 7 trustee
      for bankruptcy debtor Girardi Keese


By: ___________________________________
      Erika Girardi




ECB:CW
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 27 of 31




                             EXHIBIT C
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 28 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 29 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 30 of 31
Case 2:20-bk-21022-BR   Doc 491 Filed 07/14/21 Entered 07/14/21 14:07:43   Desc
                        Main Document     Page 31 of 31
